 PS 8
(3/15)
                                                                                                             FILED IN THE
                                                                                                         U.S. DISTRICT COURT

                               UNITED STATES DISTRICT COURT                                        EASTERN DISTRICT OF WASHINGTON




                                                              for
                                                                                                    Apr 18, 2019
                                                                                                        SEAN F. MCAVOY, CLERK
                                            Eastern District of Washington


 U.S.A. vs.                 Stillwell, Eugene Martin                      Docket No.            2:18CR00079-TOR-1

                                 Petition for Action on Conditions of Pretrial Release

COMES NOW Erik Carlson, PRETRIAL SERVICES OFFICER presenting an official report upon the conduct of defendant
Eugene Martin Stillwell, who was placed under pretrial release supervision by the Honorable U.S. Magistrate Judge John
T. Rodgers, sitting in the Court at Spokane, Washington, on the 14th day of August 2018, under the following conditions:

Standard Condition #1: Defendant shall not commit any offense in violation of federal, state or local law. Defendant shall
advise the supervising Pretrial Services Officer and defense counsel within one business day of any charge, arrest, or contact
with law enforcement. Defendant shall not work for the United States government or any federal or state law enforcement
agency, unless Defendant first notifies the supervising Pretrial Services Officer in the captioned matter.

         RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:

Violation #1: Eugene Martin Stillwell is alleged to have been arrested for delivery of a controlled substance, attempt to
elude, and second degree assault on April 14, 2019.

On August 14, 2018, the undersigned officer reviewed the conditions of pretrial release supervision with Mr. Stillwell. Mr.
Stillwell acknowledged an understanding of the conditions, which included standard condition number 1.

The following information was gathered from Spokane Police Department report number 2019-20062570.

On or about April 10, 2019, a confidential informant (CI) for the Spokane Police Department (SPD) agreed to perform a
controlled purchase of heroin from “Randy.” The CI purchased heroin from “Randy” on numerous occasions. “Randy” is
reportedly a resident at 2932 East Wabash Avenue in Spokane, Washington. The CI has purchased heroin from “Randy”
at his residence. The residence is owned by Jeannette Stillwell. The undersigned officer believes Jeanette Stillwell is Mr.
Stillwell’s sister-in-law.

Prior to the controlled purchase, the CI was provided with pre-recorded currency to perform the controlled purchase.

At 8:32 p.m., the CI arrived at Randy’s residence to meet with him. The CI was observed, by a police officer, entering a gate
from the alley onto the property at 8:32 p.m.

A vehicle pulled into the driveway of the residence, and an unknown male entered the residence. The male was observed
removing a grocery style bag from the trunk of the vehicle prior to entering the residence. The aforementioned vehicle was
confirmed to be registered to Mr. Stillwell. A background check revealed Mr. Stillwell has used several aliases when
contacted by law enforcement. Mr. Stillwell’s aliases include, Randolph Peterson and Randy L. Peterson.

At 9:25 p.m., the CI returned to the police officers and provided them with a plastic bag displaying a brown substance that
field tested positive for heroin. The CI stated he purchased the brown substance from “Randy” and described him as an “old
white male.” The CI paid Randy with the pre-recorded currency.
   Re: Stillwell, Eugene Martin
   April 18, 2019
   Page 2
It should be noted, one of the investigating officers had performed surveillance on the above-noted residence on April 12,
2019. The officer observed approximately 10 individuals access the residence in a 30-minute time frame on that date.
These individuals each remained at the residence for a short period of time then left. Based on these behaviors, the officer
believed narcotics were being sold to these individuals. In addition, the officer noted he had arrested a female in January
2019, who left the aforementioned residence after purchasing methamphetamine from “Randy.” Furthermore, law
enforcement has received drug complaints about the residence noted in this petition.

Subsequently, on April 13, 2019, the investigating police officer was able to obtain a search warrant to arrest Mr. Stillwell
(also known as “Randy) for delivery of a controlled substance, as well as, search the residence, outbuildings and his vehicle,
for drugs.

On April 14, 2019, officers conducted surveillance on the above-noted residence to locate Mr. Stillwell. The vehicle
registered to Mr. Stillwell was parked in front of the residence. After approximately 10 minutes, Mr. Stillwell was observed
entering the vehicle and driving away.

Officers followed Mr. Stillwell in a plain marked Spokane Police Department issued patrol vehicle with working emergency
lights and sirens. Although concealed, the emergency red and blue lights were described as extremely bright. The officers
were wearing clothing that identified themselves as a police officers. The officers attempted to conduct a traffic stop.

The officer believed Mr. Stillwell was able to see his emergency lights as the vehicle came to a slow pace and appeared to
pull over two times before continuing to drive. Mr. Stillwell allegedly made several furtive movements as he continued to
drive. The officer observed Mr. Stillwell leaning to his right side in the vehicle as it appeared he was either attempting to
hide or grab items near the floor area.

Mr. Stillwell continued to drive approximately 1/2 block before coming to a stop. Officers approached Mr. Stillwell’s
vehicle and asked that he get out of the vehicle as he was under arrest. At that point, an officer observed what appeared to
be a gun underneath Mr. Stillwell’s seat in his vehicle. The officer asked Mr. Stillwell several times to unlock his car doors
and step out of the vehicle. Suddenly, Mr. Stillwell reached for the ignition of the vehicle, started the vehicle, and drove
away. The officers pursued Mr. Stillwell.

As Mr. Stillwell allegedly fled from law enforcement, he veered and struck a pursuing officer’s vehicle. That officer
reportedly experienced muscle soreness in his back due to the impact. The maximum speed during the pursuit was
approximately 40 miles per hour. Mr. Stillwell allegedly drove through stop signs, damaged a street sign and other motorists
had to stop to avoid colliding with Mr. Stillwell.

Mr. Stillwell eventually stopped his vehicle and was taken into custody. He allegedly told officers that he did not think they
had any reason to arrest him.

A search of Mr. Stillwell’s vehicle revealed a loaded orange flare gun under the front driver’s side seat and a wallet
containing approximately $500.

A search of the above-noted residence was also conducted. Two individuals were arrested for felony Washington State
Department of Corrections warrants. No controlled substances were located. However, paraphernalia, syringes, scales and
other items associated with drug use and dealing were photographed, but not seized.

Mr. Stillwell was arrested for delivery of a controlled substance, attempt to elude and second degree assault.

It appears Mr. Stillwell has yet to be formally charged in Spokane County Superior Court. However, on April 15, 2019, Mr.
Stillwell appeared before the Spokane County Superior Court on a “non-charge” in case number 19-1-01389-4. Available
records indicate Mr. Stillwell was released on his own recognizance. It appears his next scheduled appearance in this matter
is on April 29, 2019.
   Re: Stillwell, Eugene Martin
   April 18, 2019
   Page 3
Violation #2: Eugene Martin Stillwell is alleged to have failed to report law enforcement contact that occurred on April 14,
2019, to the U.S. Probation Office.

On August 14, 2018, the undersigned officer reviewed the conditions of pretrial release supervision with Mr. Stillwell. Mr.
Stillwell acknowledged an understanding of the conditions, which included standard condition number 1.

As noted in violation number 1, on April 14, 2019, Mr. Stillwell was arrested for delivery of a controlled substance, attempt
to elude, and second degree assault. As of the time and date of this petition, Mr. Stillwell has yet to report this law
enforcement contact to the undersigned officer.

                             PRAYING THAT THE COURT WILL ORDER A WARRANT

                                                                           I declare under the penalty of perjury
                                                                           that the foregoing is true and correct.
                                                                           Executed on:       April 18, 2019
                                                                   by      s/Erik Carlson
                                                                           Erik Carlson
                                                                           U.S. Pretrial Services Officer

THE COURT ORDERS

[ ]      No Action
[ X]     The Issuance of a Warrant
[ ]      The Issuance of a Summons
[ ]      The incorporation of the violation(s) contained in this
         petition with the other violations pending before the
         Court.
[X ]     Defendant to appear before the Judge assigned to the case.
[ ]      Defendant to appear before the Magistrate Judge.
[ ]      Other                                                                 Thomas O. Rice
                                                                               Chief U.S. District Judge
                                                                             Signature of Judicial Officer
                                                                                April 18, 2019
                                                                             Date
